Exhibit 10.1

 

GUARANTY OF NEW CENTURY FINANCIAL CORPORATION

 

THIS GUARANTY, dated October 21, 2004 given by New Century Financial Corporation
(the “Guarantor”) in favor of Citibank, N.A., (“Citibank” or the “Bank”).

 

WHEREAS, Citibank and the corporation formerly known as New Century Financial
Corporation (now known as New Century TRS Holdings Inc.) entered into that
certain Guaranty dated September 5, 2003 (the “Closing Guaranty”); and WHEREAS,
the Guarantor is the new ultimate parent entity of the Counterparty (as defined
below) and accordingly has agreed to provide this Guaranty in substitution for
the Closing Guaranty; and WHEREAS, Citibank and NC Capital Corporation (the
“Counterparty”) have entered into a Master Agreement (the “Master Agreement”)
dated as of September 5, 2003, and have entered into one Transaction thereunder
which has been confirmed by a Confirmation (the Master Agreement, including any
Schedule thereto, together with such Confirmation being herein referred to
collectively as the “Agreement”) and to induce Citibank to enter (x) into such
Transactions, and (y) fully and finally release and discharge the Closing
Guaranty (which the Bank does by its acceptance hereof), the Guarantor shall
guarantee payment of the obligations of the Counterparty under the Agreement in
accordance with the following terms:

 

1. Definitions. For purposes of this Guaranty, capitalized terms used but not
defined herein have the meanings that they have in the Agreement.

 

2. Guaranty. (a) The Guarantor hereby unconditionally guarantees, as primary
obligor and not merely as surety, the punctual payment when due, whether on a
Scheduled Payment Date or the Early Termination Date, of all obligations (now or
hereafter existing) of the Counterparty to Citibank under such Transactions and
the Agreement (“Obligations”), together with any and all expenses referred to
under Section 11 of the Master Agreement incurred by Citibank in enforcing
Citibank’s rights under this Guaranty including reasonable fees of legal
counsel.

 

(b) This Guaranty is unconditional and shall not be affected by the genuineness,
validity, regularity or enforceability of the Obligations or any instrument
evidencing any Obligations, or by the existence, validity, enforceability,
perfection, or extent of any collateral therefore, or by any circumstance
relating to the Obligations which might otherwise constitute a defense to this
Guaranty. This Guaranty is absolute and unconditional and shall remain in full
force and effect and be binding upon the Guarantor and its successors and
assigns.

 

(c) This is a guaranty of payment and not a guaranty of collection, and the
Guarantor agrees that the Bank may resort to the Guarantor for payment of any of
the Obligations whether or not the Bank has proceeded against any other obligor
principally or secondarily liable for any Obligations, including the
Counterparty, or against any collateral for the Obligations, and whether or not
the Bank has pursued any other remedy available to it. The Bank shall not be
obligated to file any claim relating to the Obligations, including any claim in
the event that the Counterparty becomes subject to a bankruptcy, reorganization
or similar proceeding, and the failure of the Bank to file any such claim shall
not affect the Guarantor’s obligations hereunder. The Guarantor also
specifically waives all presentments, demands for performance, notices of

 

Guaranty



--------------------------------------------------------------------------------

nonperformance, protests, notices of protest, notices of dishonor, notices of
acceptance, and all other notices whatsoever with respect to this Guaranty and
of the existence, creation, or incurring of new or additional Obligations. The
liability of the Guarantor under this Guaranty is in addition to the liability
of the Guarantor under any other guaranties executed by it. The Guarantor waives
the benefit of any statute of limitations affecting its liability hereunder.

 

IN WITNESS WHEREOF, this Guaranty has been duly executed and delivered by the
Guarantor to the Bank as of the date first above written.

 

NEW CENTURY FINANCIAL CORPORATION

 

By:  

/s/ Kevin Cloyd

--------------------------------------------------------------------------------

    Name: Kevin Cloyd     Title: Executive Vice President By:  

/s/ Brad A. Morrice

--------------------------------------------------------------------------------

    Name: Brad A. Morrice     Title: President

 

Address for Notices:

18400 Von Karman Avenue

Suite 1000

Irvine, CA 92612

Attention: General Counsel

Phone: 949-440-7030

Fax: 949-440-7033

 

- 2 -